Recine v City of New York (2017 NY Slip Op 08870)





Recine v City of New York


2017 NY Slip Op 08870


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
ANGELA G. IANNACCI, JJ.


2016-00880
 (Index No. 702164/13)

[*1]Elizabeth Recine, etc., appellant, 
vCity of New York, respondent, et al., defendants.


Lynch Lynch Held Rosenberg, P.C., New City, NY (Arthur Lynch of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Devin Slack and Eric Lee of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries and wrongful death, etc., the plaintiff appeals from an order of the Supreme Court, Queens County (Flug, J.), entered December 29, 2015, which denied her motion to compel the defendant City of New York to comply with her requests for discovery dated February 4, 2014, and February 12, 2015, respectively.
ORDERED that the order is reversed, on the law, with costs, and the plaintiff's motion to compel the defendant City of New York to comply with her requests for discovery dated February 4, 2014, and February 12, 2015, respectively, is granted.
A defendant's failure to make a timely challenge to a plaintiff's document demand pursuant to CPLR 3122(a)(1) forecloses inquiry into the propriety of the information sought except with regard to material that is privileged pursuant to CPLR 3101 or requests that are palpably improper (see Giano v Ioannou, 78 AD3d 768; During v City of New Rochelle, N.Y., 55 AD3d 533, 534; Hunt v Odd Job Trading, 44 AD3d 714, 716). Here, the defendant City of New York did not object to the plaintiff's requests for discovery dated February 4, 2014, and February 12, 2015, respectively, within the required time period, and it failed to either asserted a valid privilege or establish that the demands were palpably improper.
Accordingly, the Supreme Court erred in denying the plaintiff's motion to compel the City to comply with those requests for discovery.
BALKIN, J.P., LEVENTHAL, AUSTIN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court